Citation Nr: 1744534	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1970, to include service in South Korea from January 11, 1969, to August 13, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

In June 2013 and March 2016, the Board remanded the case for further development.
 

FINDINGS OF FACT

1.  The Veteran did not serve at or near the Korean demilitarized zone (DMZ) during service.

2.  The Veteran's diabetes mellitus was not present during service or for many years thereafter and is not otherwise etiologically related to service.

3.  The Veteran's glaucoma is not related to service.

4.  The Veteran's hypertension is not related to service.

5.  The Veteran's erectile dysfunction is not related to service.

6.  The Veteran's peripheral neuropathy of the lower extremities.

7.  The Veteran's peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Glaucoma was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).

3.  Hypertension was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Erectile dysfunction was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).

5.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus, glaucoma, hypertension, erectile dysfunction, and peripheral neuropathy are due to Agent Orange exposure in the Korean DMZ.  The Veteran asserts that while serving as a Nuclear Weapons Electrician Specialist in South Korea with the 7th Ordinance Company of the 83rd Ordinance Battalion from January 1969 to August 1970, he accompanied another Specialist to inspect missile sites in the Korean DMZ at least once monthly.  See, e.g., Statement (December 12, 2015).

Significantly, the Veteran does not contend that any of the claimed disabilities had onset in service.  See Brief (May 19, 2017); Claim (December 2007).  He reports initial diagnoses of hypertension in 1987; diabetes mellitus, peripheral neuropathy, and erectile dysfunction in 1999; and glaucoma in 2007.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to herbicide exposure, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Diabetes mellitus, hypertension, and early-onset peripheral neuropathy are associated with exposure to herbicide agents.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) (stating that early-onset peripheral neuropathy must become 10 percent disabling within a year after the last date on which the Veteran was exposed to an herbicide agent).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

In this case, the Board finds that the Veteran has current diagnoses of diabetes mellitus, glaucoma, hypertension, erectile dysfunction, and peripheral neuropathy of the upper and lower extremities.  Additionally, the Veteran does not contend and the evidence does not suggest that any of the claimed disabilities had onset in or within one year after separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's sole contention is that he was exposed to Agent Orange, which caused diabetes mellitus, which caused current glaucoma, hypertension, erectile dysfunction, and peripheral neuropathy.  Accordingly, this case turns on whether the Veteran was exposed to Agent Orange in service.

Based on the evidence of record, the Board finds that the Veteran did not serve at or near the Korean DMZ during service.

First, the Veteran's service personnel records do not indicate that he was transferred or performed any service, to include missile site inspections, in the Korean DMZ.  

Second, the DoD has not identified the Veteran's unit (7th Ordinance Company of the 83rd Ordinance Battalion) as one that operated in the Korean DMZ from April 1, 1968, to August 31, 1971.  See VBA Manual M21-1, IV.ii.1.H.4.b.

Third, military history shows that the Veteran's unit was stationed in Youngsan, in the area of Seoul, South Korea, which is more than 20 miles south of the DMZ.  See Email from C&P policy staff (July 1, 2009); Joint Services Records Research Center (JSSRC) Response (August 20, 2009).

Fourth, in March 2016, the AOJ determined that the information required to corroborate the Veteran's claim of exposure to Agent Orange was insufficient to send to the United States Army and JSSRC and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

Moreover, in December 2016, the Veteran was provided with notice of this finding and advised that he can submit alternative forms of evidence to support his claim and that VA could assist him in obtaining sufficient evidence from alternative sources.  However, the Veteran has not provided any additional evidence to support his claim; and in February 2017, he requested that the Board decide his claim based on the evidence of record.

Accordingly, the Veteran's report that he inspected missile sites in the Korean DMZ is the only evidence suggesting he served in the DMZ.  The Board finds the preponderance of the evidence is against the claim for that he served in the Korean DMZ.  Specifically, DoD and military research show that the Veteran was stationed in a unit more than 20 miles south of the DMZ and that is not recognized as having operated in the DMZ.  Additionally, the Veteran's service personnel records make no reference to travel into the DMZ or missile site inspections.  As such, there is no doubt to be resolved; and the Board finds that the Veteran did not serve in the Korean DMZ.

As to direct service connection, the Board finds that record is absent any lay or medical evidence beyond the above-discussed assertion of herbicide exposure, linking the Veteran's diabetes mellitus, glaucoma, hypertension, erectile dysfunction, or peripheral neuropathy to service.  See 38 C.F.R. § 3.303.  Accordingly, service connection on a direct basis is not warranted.

As to secondary service connection, while the Veteran's claimed disabilities may be related to diabetes mellitus, service connection is not warranted on a secondary basis as the Veteran is not service-connected for diabetes mellitus.  See 38 C.F.R. § 3.310.

In sum, the preponderance of the evidence is against the claims of service connection for diabetes mellitus, glaucoma, hypertension, erectile dysfunction, or peripheral neuropathy; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for glaucoma is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


